 
 
I 
112th CONGRESS
1st Session
H. R. 930 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2011 
Ms. Pingree of Maine introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to improve the disability compensation evaluation procedure of the Secretary of Veterans Affairs for veterans with post-traumatic stress disorder or mental health conditions related to military sexual trauma, and for other purposes. 
 
 
1.Standard of proof for service-connection of post-traumatic stress disorder and mental health conditions related to military sexual trauma 
(a)Standard of proof Section 1154 of title 38, United States Code, is amended by adding at the end the following new subsections: 
 
(c)The Secretary shall accept as sufficient proof of service-connection of post-traumatic stress disorder alleged to have been incurred in or aggravated by service in the active military, naval, or air service a diagnosis of post-traumatic stress disorder by a mental health professional together with written testimony by the veteran of such incurrence or aggravation and a written determination by the professional that such disorder is related to the veteran's service, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service-connection of post-traumatic stress disorder may be rebutted by clear and convincing evidence to the contrary. In the case of such a rebuttal, the Secretary shall make all documents related to the service-connection of the veteran's disability available to the veteran. 
(d) 
(1)The Secretary shall accept as sufficient proof of service-connection of covered mental health conditions alleged to have been incurred or aggravated by military sexual trauma experienced during service in the active military, naval, or air service a diagnosis of such mental health condition by a mental health professional together with written testimony by the veteran of such trauma alleged to have been incurred during the veteran's service and a written determination by the professional that such mental health condition is related to such trauma, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of the incurrence of such trauma in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service-connection of covered mental health conditions under this subsection may be rebutted by clear and convincing evidence to the contrary. In the case of such a rebuttal, the Secretary shall make all documents related to the service-connection of the veteran's disability available to the veteran. 
(2)In this subsection: 
(A)The term covered mental health conditions means post-traumatic stress disorder, anxiety, depression, or other mental health conditions that the Secretary determines to be related to military sexual trauma. 
(B)The term military sexual trauma means, with respect to a veteran, psychological trauma, which in the judgment of a mental health professional, resulted from a physical assault of a sexual nature, battery of a sexual nature, or sexual harassment which occurred while the veteran was serving on active duty or active duty for training..  
(b)Effective dateSubsections (c) and (d) of section 1154 of title 38, United States Code, as added by subsection (a), shall apply with respect to any claim for disability compensation under laws administered by the Secretary of Veterans Affairs for which no final decision has been made before the date of the enactment of this Act.  
 
